Case: 12-13330   Date Filed: 02/07/2013   Page: 1 of 4

                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-13330
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 5:12-cv-00028-RS-CJK



FERENC FODOR,

                                                              Plaintiff-Appellant,

                                    versus

BRIAN D’ISERNIA,
Owner of Eastern Shipbuilding Group,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                              (February 7, 2013)

Before CARNES, HULL, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-13330     Date Filed: 02/07/2013   Page: 2 of 4

      Ferenc Fodor, proceeding pro se, appeals the district court’s dismissal of his

complaint, in which he raises claims of national origin discrimination under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1), and disability

discrimination under the Americans with Disabilities Act, 42 U.S.C. § 12112(a),

based on his treatment while employed by Eastern Shipbuilding Group.

      Fodor filed his original complaint alleging Title VII and ADA claims against

four individual defendants, including Brian D’Isernia, the owner and president of

Eastern Shipbuilding Group. A magistrate judge directed Fodor to file an amended

complaint, instructing him to use the “Employment Discrimination Complaint

Form.” The judge also advised him “that individual defendants are not amendable

to private suit and personal liability” under his claims and informed him that the

“only proper defendant is plaintiff’s former employer.” Fodor then filed an

amended complaint which named D’Isernia as the “Defendant Employer” and

Eastern Shipbuilding Group as “Defendant’s business.” In its statement of facts

section, the complaint also described D’Isernia as “president owner of Eastern

Shipbuilding.” Fodor later filed a discovery request demanding that “Defendant

Brian D’Isernia owner Eastern Shipbuilding Group” provide the court with Fodor’s

original employment application.

      D’Isernia filed a motion to dismiss the amended complaint for failure to

state a claim, arguing that neither Title VII nor the ADA provides for individual

                                          2
               Case: 12-13330     Date Filed: 02/07/2013    Page: 3 of 4

liability against owners of corporations. The district court dismissed Fodor’s

amended complaint with prejudice. This is Fodor’s appeal.

      We review de novo a district court’s dismissal for failure to state a claim.

Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). We have held that individual

employees are not subject to liability under either Title VII or the ADA. See

Dearth v. Collins, 441 F.3d 931, 933 (11th Cir. 2006) (Title VII); Albra, 490 F.3d

at 830 (the ADA). Therefore, Fodor cannot state a claim against D’Isernia under

either Title VII or the ADA.

      Fodor’s complaint, however, must be liberally construed because he is a pro

se litigant. Albra, 490 F.3d at 829; see also S.E.C. v. Elliot, 953 F.2d 1560, 1583

(noting that the court should use “common sense” in interpreting pro se pleadings).

The “Employment Discrimination Complaint Form” that Fodor was instructed to

fill out includes two blanks in the “Factual Background” section, one for

“Defendant Employer” and one for “Defendant’s business.” Fodor named Eastern

Shipbuilding Group as “Defendant’s business.” He argued in his objections to the

magistrate judge’s report that he believed that he named Eastern Shipbuilding

Group as the defendant in that complaint. The district court’s order did not address

                                           3
              Case: 12-13330     Date Filed: 02/07/2013    Page: 4 of 4

Fodor’s argument and did not determine whether his complaint, liberally

construed, could be read to name Eastern Shipbuilding Group as a defendant.

      The district court granted the motion to dismiss solely on the basis that Brian

D’Isernia was not a proper defendant. Construing the complaint liberally,

however, Fodor named Eastern Shipbuilding Group as a defendant. The district

court therefore erred by dismissing Fodor’s entire complaint with prejudice. We

affirm the district court’s judgment to the extent that it dismissed Fodor’s Title VII

and ADA claims against D’Isernia, but we reverse the part of the district court’s

judgment dismissing Fodor’s Title VII and ADA claims against Eastern

Shipbuilding Group.

      AFFIRMED in part; REVERSED in part and REMANDED.




                                          4